Exhibit 10.8

 

TIVO INC.

1999 EMPLOYEE STOCK PURCHASE PLAN

OFFERING

 

Adopted July 14, 1999

Amended and Restated August 15, 2002

Amended and Restated by Board of Directors September 9, 2005

Stockholder Approval Not Required

 

1. Grant of Rights.

 

(a) The Board of Directors (“Board”) of TiVo Inc., a Delaware corporation (the
“Company”), pursuant to the Company’s 1999 Employee Stock Purchase Plan (the
“Plan”), hereby authorizes the grant of Rights to purchase Shares of the Company
to all Eligible Employees (an “Offering”). Defined terms not explicitly defined
in this Offering but defined in the Plan shall have the same definitions as in
the Plan. In the event of any conflict between the provisions of an Offering and
those of the Plan (including interpretations, amendments, rules and regulations
that may from time to time be promulgated and adopted pursuant to the Plan), the
provisions of the Plan shall control.

 

(b) An “Offering Date” is the first day of an Offering. An Offering may consist
of one purchase period or may be divided into shorter purchase periods
(“Purchase Periods”). A “Purchase Date” is the last day of a Purchase Period or
the Offering, as the case may be.

 

(c) Except as otherwise provided herein, each Offering hereunder shall be
divided into two (2) shorter Purchase Periods approximately six (6) months in
length.

 

(d) The current Offering commenced on May 1, 2005. The current Purchase Period
is six (6) months in length and shall end on October 31, 2005. Pursuant to
section 1(g) herein, the next Offering, or second Purchase Period, as
applicable, beginning on November 1, 2005 shall end on January 31, 2006 and
shall consist of one three (3) month Purchase Period. The Purchase Date for such
three (3) month Purchase Period shall be January 31, 2006. One interim Offering
shall begin on February 1, 2006 and end on June 30, 2006 and shall consist of
only one five (5) month interim Purchase Period.

 

(e) Thereafter, all subsequent Offerings shall begin on July 1, 2006 and on each
subsequent anniversary of the most recent Offering Date and shall be divided
into two (2) shorter Purchase Periods of six (6) months in length. The Purchase
Periods shall begin on each July 1 and January 1 and shall end on each December
31 and June 30; provided, however, that if on the first Purchase Date during an
Offering the fair market value of the Shares is less than it was on the Offering
Date for that Offering, the day after such Purchase Date shall become the next
Offering Date and the Offering that would otherwise have continued in effect
shall immediately terminate. Each Offering shall end on the day prior to the
first anniversary of its Offering Date unless sooner terminated as provided
above.

 

(f) Prior to the commencement of any Offering, the Board may change any or all
terms of such Offering and any subsequent Offerings. The granting of Rights
pursuant to each Offering hereunder shall occur on each respective Offering Date
unless, prior to such date (i) the Board determines that such Offering shall not
occur, or (ii) no Shares remain available for issuance under the Plan in
connection with the Offering.

 

(g) Notwithstanding any other provisions of an Offering, if the terms of an
Offering as previously established by the Board would, as a result of a change
to applicable accounting standards, generate a charge to earnings, such Offering
shall terminate effective as of the day prior to the date such change to
accounting standards would otherwise first apply to the Offering (the “Offering
Termination Date”), and such Offering Termination Date shall be the final
Purchase Date of such Offering. A subsequent Offering shall commence on such
date and on such terms as shall be provided by the Board.



--------------------------------------------------------------------------------

2. Eligible Employees.

 

(a) All employees of the Company and each of its Affiliates incorporated in the
United States shall be granted Rights to purchase Shares under each Offering on
the Offering Date of such Offering, provided that each such employee otherwise
meets the employment requirements of subparagraph 6(a) of the Plan and has been
continuously employed for at least ten (10) days on the Offering Date of such
Offering (an “Eligible Employee”).

 

(b) Notwithstanding the foregoing, the following employees shall not be Eligible
Employees or be granted Rights under an Offering: (i) part-time or seasonal
employees whose customary employment is twenty (20) hours or less per week or
not more than five (5) months per calendar year or (ii) 5% stockholders
(including ownership through unexercised options) described in subparagraph 6(c)
of the Plan.

 

(c) Notwithstanding the foregoing, each person who first becomes an Eligible
Employee ten (10) or more days prior to the end of the first Purchase Period of
an Offering may, as of the first day of the second Purchase Period during that
Offering, receive a Right under such Offering, which Right shall thereafter be
deemed to be a part of the Offering. Such Right shall have the same
characteristics as any Rights originally granted under the Offering except that:

 

(i) the date on which such Right is granted shall be the “Offering Date” of such
Right for all purposes, including determination of the exercise price of such
Right; and

 

(ii) the Offering for such Right shall begin on its Offering Date and end
coincident with the end of the ongoing Offering.

 

3. Rights.

 

(a) Subject to the limitations contained herein and in the Plan, on each
Offering Date each Eligible Employee shall be granted the Right to purchase the
number of Shares purchasable with up to fifteen percent (15%) of such Eligible
Employee’s Earnings paid during such Offering after the Eligible Employee first
commences participation; provided, however, that no employee may purchase Shares
on a particular Purchase Date that would result in more than fifteen percent
(15%) of such employee’s Earnings in the period from the Offering Date to such
Purchase Date having been applied to purchase Shares under all ongoing Offerings
under the Plan and all other Company plans intended to qualify as “employee
stock purchase plans” under Section 423 of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

(b) For this Offering, “Earnings” means the total compensation paid to an
employee, including all salary, wages (including amounts elected to be deferred
by the employee, that would otherwise have been paid, under any cash or deferred
arrangement established by the Company), overtime pay, commissions, bonuses, and
other remuneration paid directly to the employee, but excluding profit sharing,
the cost of employee benefits paid for by the Company, education or tuition
reimbursements, imputed income arising under any Company group insurance or
benefit program, traveling expenses, business and moving expense reimbursements,
income received in connection with stock options, contributions made by the
Company under any employee benefit plan, and similar items of compensation.

 

(c) Notwithstanding the foregoing, the maximum number of Shares an Eligible
Employee may purchase on any Purchase Date in an Offering shall be such number
of Shares as has a fair market value (determined as of the Offering Date for
such Offering) equal to (x) $25,000 multiplied by the number of calendar years
in which the Right under such Offering has been outstanding at any time, minus
(y) the fair market value of any other Shares (determined as of the relevant
Offering Date with respect to such Shares) which, for purposes of the limitation
of Section 423(b)(8) of the Code, are attributed to any of such calendar years
in which the Right is outstanding. The amount in clause (y) of the previous
sentence shall be determined in accordance with regulations applicable under
Section 423(b)(8) of the Code based on (i) the number of Shares previously
purchased with respect to such calendar years pursuant to such Offering or any
other Offering under the Plan, or pursuant to any other Company plans intended
to qualify as “employee stock purchase plans” under Section 423 of the Code, and
(ii) the number of Shares subject to other Rights outstanding on the Offering
Date for such Offering pursuant to the Plan or any other such Company plan.



--------------------------------------------------------------------------------

(d) With respect to any Offering commencing on or after November 1, 2002, the
maximum number of Shares that may be purchased by any Eligible Employee in each
Offering shall be 20,000 Shares. The maximum aggregate number of Shares
available to be purchased by all Eligible Employees under an Offering shall be
the number of Shares remaining available under the Plan on the Offering Date. If
the aggregate purchase of Shares upon exercise of Rights granted under the
Offering would exceed the maximum aggregate number of Shares available, the
Board shall make a pro rata allocation of the Shares available in a uniform and
equitable manner.

 

4. Purchase Price.

 

The purchase price of the Shares under the Offering shall be the lesser of
eighty-five percent (85%) of the fair market value of the Shares on the Offering
Date or eighty-five percent (85%) of the fair market value of the Shares on the
Purchase Date, in each case rounded up to the nearest whole cent per Share.

 

5. Participation.

 

(a) An Eligible Employee may elect to participate in an Offering only at the
beginning of the Offering or such later date specified in subparagraph 2(c).

 

(b) A Participant who is enrolled in an Offering automatically will be enrolled
in the next Offering that commences after the current Offering ends.

 

(c) An Eligible Employee shall become a Participant in an Offering by delivering
an agreement authorizing payroll deductions. Such deductions must be in whole
percentages, with a minimum percentage of one percent (1%) and a maximum
percentage of fifteen percent (15%) of Earnings. A Participant may not make
additional payments into his or her account. The agreement shall be made on such
enrollment form as the Company provides, and must be delivered to the Company at
least ten (10) days before the Offering Date, or before such later date
specified in subparagraph 2(c), in advance of the date of participation to be
effective, unless a later time for filing the enrollment form is set by the
Board for all Eligible Employees with respect to a given Offering Date.

 

(d) If the agreement authorizing payroll deductions is required to be delivered
to the Company or designated Affiliate a specified number of days before the
Offering Date to be effective, then an employee who becomes eligible during the
required delivery period shall not be considered to be an Eligible Employee at
the beginning of the Offering but may elect to participate during the Offering
as provided in subparagraph 2(c).

 

6. Changing Participation Level during Offering; Withdrawal from Offering.

 

(a) A Participant may not increase his or her deductions during the course of a
Purchase Period. A Participant may increase or decrease his or her deductions
prior to the beginning of a new Purchase Period or a new Offering, to be
effective at the beginning of such new Purchase Period or new Offering. A
Participant shall make a change in his or her participation level by delivering
a notice to the Company in such form and at such time as the Company provides.

 

(b) A Participant may reduce (including to zero) his or her deductions once (and
only once) during a Purchase Period, effective as soon as administratively
practicable. A Participant shall make a change in his or her participation level
by delivering a notice to the Company in such form and at such time as the
Company provides.

 

(c) Except as otherwise specifically provided herein, a Participant may not
increase or decrease his or her participation level during the course of an
Offering.

 

(d) Notwithstanding the foregoing, a Participant may withdraw from an Offering
and receive his or her accumulated payroll deductions from the Offering (reduced
to the extent, if any, such deductions have been used to acquire Shares for the
Participant on any prior Purchase Dates), without interest, at any time



--------------------------------------------------------------------------------

prior to the end of the Offering, excluding only each ten (10) day period
immediately preceding a Purchase Date (or such shorter period of time determined
by the Company and communicated to Participants) by delivering a withdrawal
notice to the Company in such form as the Company provides.

 

7. Purchases.

 

Subject to the limitations contained herein, on each Purchase Date, each
Participant’s accumulated payroll deductions (without any increase for interest)
shall be applied to the purchase of whole Shares, up to the maximum number of
Shares permitted under the Plan and the Offering.

 

8. Notices and Agreements.

 

Any notices or agreements provided for in an Offering or the Plan shall be given
in writing, in a form provided by the Company, and unless specifically provided
for in the Plan or this Offering shall be deemed effectively given upon receipt
or, in the case of notices and agreements delivered by the Company, five (5)
days after deposit in the United States mail, postage prepaid.

 

9. Exercise Contingent on Stockholder Approval.

 

The Rights granted under an Offering are subject to the approval of the Plan by
the Shareholders as required for the Plan to obtain treatment as a tax-qualified
employee stock purchase plan under Section 423 of the Code.

 

10. Offering Subject to Plan.

 

Each Offering is subject to all the provisions of the Plan, and its provisions
are hereby made a part of the Offering, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan.